774 F.2d 1161
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnny Campbell, Plaintiff-Appellant,v.Local 326, UAW; M. Bennett; James E. Hale; Bob Oliverez; TomMartin; Fisher Body Coldwater Road; GeneralMotors; D.E. Jekel; Rene Chalut;Defendants-Appellees.
No. 85-1432
United States Court of Appeals, Sixth Circuit.
9/26/85

E.D.Mich.
APPEAL DISMISSED
ORDER
BEFORE:  KEITH, KENNEDY and MILBURN, Circuit Judges.


1
This matter is before the Court on consideration of the response to this Court's order to show cause why the appeal should not be dismissed as being untimely filed.


2
It appears that the judgment from which appellant attempted to appeal was entered on April 17, 1985.  The notice of appeal was due within 30 days of the entry of judgment-May 17, 1985.  Appellant did not file the notice of appeal until May 28, 1985, which rendered it 11 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat'l Bank and Trust Co. v. Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(c), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time in which the notice of appeal is required to be filed.


4
Since appellant failed to file a timely notice of appeal, this Court is deprived of jurisdiction over the matter.


5
Therefore, it is ORDERED that the appeal be and hereby is dismissed.